Order entered November 30, 2022




                                        S
                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-22-00486-CV

                      IN RE BARBARA JOHNSON, Relator

           Original Proceeding from the 254th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DF-10-14794
                                    ORDER
      Before Chief Justice Burns, Justice Pedersen, III, and Justice Goldstein


      Based on the Court’s opinion of this date, we CONDITIONALLY GRANT

relator’s petition for writ of mandamus and DIRECT the trial court to issue a written

order vacating its September 12, 2021 Order on De Novo Appeal of the Associate

Judge’s Ruling.

      We further ORDER the trial court to file with this Court, within ten days of

the date of this order, a certified copy of its order issued in compliance with this

order and with the Court’s opinion in this case. Should the trial court fail to comply

with this order, the writ will issue.
      We ORDER that each party shall bear his or her own costs of this original

proceeding.



                                        /s/   BONNIE LEE GOLDSTEIN
                                              JUSTICE




                                     –2–